Case 1:20-cv-22279-CMA Document 22 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-CV-22279-ALTONAGA

  ANDRES REY,

         Plaintiff,

  v.

  CHAD F. WOLF, ACTING SECRETARY
  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,

        Defendant.
  ____________________________________/

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Plaintiff, ANDRES REY, by and through undersigned counsel, and pursuant to

  41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby files this voluntary dismissal of the

  above styled action without prejudice against Defendant.

                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on October 27, 2020, I electronically filed a true and exact
  copy of the foregoing document with the Clerk of the court using the CM/ECF system which
  will send notifications of such filing to all parties of records on the service list authorized to
  receive electronic notice to CM/ECF.


                                                BY: /s/Jay Lewis Farrow ____
                                                    JAY LEWIS FARROW, ESQ.




                                                   1
Case 1:20-cv-22279-CMA Document 22 Entered on FLSD Docket 10/27/2020 Page 2 of 2




                                         SERVICE LIST
     Andres Rey v. Chad F. Wolf, Acting Secretary United States Department of Homeland Security
                                  Case No. 20-CV-22279-CMA

  Carlos Raurell, Esquire
  Assistant United States Attorney
  Fl. Bar No. 529893
  United States Attorney's Office
  99 N.E. 4th Avenue, Suite 300
  Miami, FL 33132
  P: 305-961-9243
  F: 305-530-7139
  Email: carlos.raurell@usdoj.gov




                                                 2
